Citation Nr: 1503080	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a detached retina of the right eye and torn retina of the left eye.  

2.  Entitlement to a total disability based rating on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served in the North Carolina Army National Guard and had active duty from training from November 1978 to April 1979 and from November 5, 1988, to November 13, 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although the RO indicated that the claim stemmed only from a December 2009 rating decision, the Board notes that the Veteran submitted additional private treatment records in February 2009, within one year of the August 2008 rating decision noted above.  Applicable regulations provide that evidence received within the one-year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the August 2008 rating decision did not become final.  Accordingly, the claim on appeal stems from that August 2008 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In addition, during the course of the appeal, the Veteran submitted a June 2013 claim for TDIU, arguing that his job with the Industries for the Blind is a sheltered work environment.  As such, it follows that a request for TDIU was reasonably raised.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  Therefore, the issue of entitlement to TDIU is also on appeal before the Board.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file includes VA medical records dated through February 2014.  All other documents in Virtual VA are duplicative of those in VBMS.  The RO did not have the opportunity to review the most recent treatment records.  To the extent that the most recent VA treatment records are relevant to the claims on appeal, case is being remanded for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the August 2012 SOC.  See 38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for retinitis pigmentosa has been raised by the private treatment records and the Veteran's February 2009 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's most recent VA examination was provided in July 2009.  At that time, the examiner indicated that the Veteran's best corrected vision at distant included light perception in the right eye.  However, the more recent VA treatment records indicate that the Veteran has no light perception in his right eye vision at distant as of April 2013.  The April 2013 treatment records specify that the visual acuity testing results were derived using techniques, lighting, and equipment designed for low vision rehabilitation and could not be used for rating purposes.  Nevertheless, the records do indicate deterioration in the Veteran's visual acuity since the July 2009 VA examination.  Therefore, the Board finds that an additional VA examination is needed in this case.

In addition, the Board finds that a medical opinion is necessary to adjudicate the claim for TDIU.  Moreover, the record shows that the Veteran has been awarded disability benefits through the Social Security Administration (SSA).  The VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim and obtaining the SSA records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eyes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected detached retina of the right eye and torn retina of the left eye.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including visual field and visual acuity testing.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should comment on the severity of the Veteran's service-connected detached retina of the right eye and torn retina of the left eye.  The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

The examiner is asked to identify the specific symptomatology due solely to the Veteran's service-connected detached retina of the right eye and torn retina of the left eye, as opposed to any nonservice-connected disorder.  If is not possible to separate such symptomatology, the examiner should so indicate in his report. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims paper claims file and the electronic files must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.
The examiner should discuss the functional impairment caused solely by the Veteran's service-connected disabilities.  In so doing, he or she should address the combined effect of those disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important that each disability be viewed in relation to its history, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


